 1

 2

 3

 4

 5

 6

 7
                              UNITED STATES DISTRICT COURT
 8
                            CENTRAL DISTRICT OF CALIFORNIA
 9

10        CORNERSTONE ONDEMAND,
          INC., a Delaware corporation,              Case No. 2:20-cv-10435-CAS-MRW
11
                       Plaintiff,                    (Assigned to District Judge Christina
12
                  v.                                 A. Snyder)
13
      KNAPE & VOGT                                    STIPULATED PROTECTIVE
14    MANUFACTURING COMPANY, a                        ORDER
      Michigan domestic profit corporation;
15    and DOES 1 through 10, inclusive,               (MRW VERSION 4/19)
16                     Defendant.                    ‫ ܆‬Check if submitted without
                                                     material modifications to MRW form
17

18   1.       INTRODUCTION
19            1.1      PURPOSES AND LIMITATIONS
20            Discovery in this action is likely to involve production of confidential,
21   proprietary, or private information for which special protection from public disclosure
22   and from use for any purpose other than prosecuting this litigation may be warranted.
23   Accordingly, the parties hereby stipulate to and petition the Court to enter the
24   following Stipulated Protective Order. The parties acknowledge that this Order does
25   not confer blanket protections on all disclosures or responses to discovery and that the
26   protection it affords from public disclosure and use extends only to the limited
27   information or items that are entitled to confidential treatment under the applicable
28   legal principles. The parties further acknowledge, as set forth in Section 12.3, below,
     {00640595 DOCX}                                 1
                                                           STIPULATED PROTECTIVE ORDER
                                                                  2:20-cv-10435-CAS-MRW
 1   that this Stipulated Protective Order does not entitle them to file confidential
 2   information under seal; Civil Local Rule 79-5 sets forth the procedures that must be
 3   followed and the standards that will be applied when a party seeks permission from
 4   the court to file material under seal.
 5            1.2      GOOD CAUSE STATEMENT
 6            This action is likely to involve evidence of employee and personnel records;
 7   trade secrets and other valuable research; and other commercial, financial, technical
 8   and/or proprietary information for which special protection from public disclosure and
 9   from use for any purpose other than prosecution of this action is warranted.
10            The claims at issue in this case arise out of a contractual relationship between
11   the parties. The discovery in this case is likely to include confidential and other
12   proprietary information including, but not limited to, Cornerstone’s research and
13   development of its software offerings; the use and functionality of the software which
14   is the subject of continuing research and development, the process by which
15   Cornerstone implements and configures its software offerings for consumers and
16   pricing information for Cornerstone’s various software offerings; and information
17   otherwise generally unavailable to the public, or which may be privileged or otherwise
18   protected from disclosure under state or federal statutes, court rules, case decisions, or
19   common law.
20            In addition, discovery in this case is likely to include confidential information
21   and documents relating to the disclosure of Knape & Vogt Manufacturing Company
22   (“KV”) employee salary information in connection with KV’s use of Cornerstone’s
23   software.
24            Accordingly, to expedite the flow of information, to facilitate the prompt
25   resolution of disputes over confidentiality of discovery materials, to adequately
26   protect information the parties are entitled to keep confidential, to ensure that the
27   parties are permitted reasonable necessary uses of such material in preparation for and
28   in the conduct of trial, to address their handling at the end of the litigation, and serve
     {00640595 DOCX}                                 2
                                                           STIPULATED PROTECTIVE ORDER
                                                                   2:20-cv-10435-CAS-MRW
 1   the ends of justice, a protective order for such information is justified in this matter. It
 2   is the intent of the parties that information will not be designated as confidential for
 3   tactical reasons and that nothing be so designated without a good faith belief that it
 4   has been maintained in a confidential, non-public manner, and there is good cause
 5   why it should not be part of the public record of this case.
 6   2.       DEFINITIONS
 7            2.1      Action: The above-captioned proceeding.
 8            2.2      Challenging Party: a Party or Non-Party that challenges the designation
 9   of information or items under this Order.
10            2.3      “CONFIDENTIAL” Information or Items: information (regardless of
11   how it is generated, stored or maintained) or tangible things that qualify for protection
12   under Federal Rule of Civil Procedure 26(c), and as specified above in the Good
13   Cause Statement.
14            2.4      Counsel: Outside Counsel of Record and In-House Counsel (as well as
15   their support staff).
16            2.5      Designating Party: a Party or Non-Party that designates information or
17   items that it produces in disclosures or in responses to discovery as
18   “CONFIDENTIAL.”
19            2.6      Disclosure or Discovery Material: all items or information, regardless of
20   the medium or manner in which it is generated, stored, or maintained (including,
21   among other things, testimony, transcripts, and tangible things), that are produced or
22   generated in disclosures or responses to discovery in this matter.
23            2.7      Expert: a person with specialized knowledge or experience in a matter
24   pertinent to the litigation who has been retained by a Party or its counsel to serve as an
25   expert witness or as a consultant in this Action.
26            2.8      In-House Counsel: attorneys who are employees of a party to this
27   Action. In-House Counsel does not include Outside Counsel of Record or any other
28   outside counsel.
     {00640595 DOCX}                                  3
                                                            STIPULATED PROTECTIVE ORDER
                                                                   2:20-cv-10435-CAS-MRW
 1            2.9      Non-Party: any natural person, partnership, corporation, association, or
 2   other legal entity not named as a Party to this action.
 3            2.10 Outside Counsel of Record: attorneys who are not employees of a party
 4   to this Action but are retained to represent or advise a party to this Action and have
 5   appeared in this Action on behalf of that party or are affiliated with a law firm which
 6   has appeared on behalf of that party, and includes support staff.
 7            2.11 Party: any party to this Action, including all of its officers, directors,
 8   employees, consultants, retained experts, and Outside Counsel of Record (and their
 9   support staffs).
10            2.12 Producing Party: a Party or Non-Party that produces Disclosure or
11   Discovery Material in this Action.
12            2.13 Professional Vendors: persons or entities that provide litigation support
13   services (e.g., photocopying, videotaping, translating, preparing exhibits or
14   demonstrations, and organizing, storing, or retrieving data in any form or medium)
15   and their employees and subcontractors.
16            2.14 Protected Material: any Disclosure or Discovery Material that is
17   designated as “CONFIDENTIAL.”
18            2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
19   from a Producing Party.
20   3.       SCOPE
21            The protections conferred by this Stipulation and Order cover not only
22   Protected Material (as defined above), but also (1) any information copied or extracted
23   from Protected Material; (2) all copies, excerpts, summaries, or compilations of
24   Protected Material; and (3) any testimony, conversations, or presentations by Parties
25   or their Counsel that might reveal Protected Material.
26            Any use of Protected Material at trial will be governed by the orders of the trial
27   judge. This Order does not govern the use of Protected Material at trial.
28   //
     {00640595 DOCX}                                  4
                                                            STIPULATED PROTECTIVE ORDER
                                                                   2:20-cv-10435-CAS-MRW
 1   4.       DURATION
 2            Even after final disposition of this litigation, the confidentiality obligations
 3   imposed by this Order will remain in effect until a Designating Party agrees otherwise
 4   in writing or a court order otherwise directs. Final disposition will be deemed to be
 5   the later of (1) dismissal of all claims and defenses in this Action, with or without
 6   prejudice; and (2) final judgment herein after the completion and exhaustion of all
 7   appeals, rehearings, remands, trials, or reviews of this Action, including the time
 8   limits for filing any motions or applications for extension of time pursuant to
 9   applicable law.
10   5.       DESIGNATING PROTECTED MATERIAL
11            5.1      Exercise of Restraint and Care in Designating Material for Protection.
12   Each Party or Non-Party that designates information or items for protection under this
13   Order must take care to limit any such designation to specific material that qualifies
14   under the appropriate standards. The Designating Party must designate for protection
15   only those parts of material, documents, items, or oral or written communications that
16   qualify so that other portions of the material, documents, items, or communications
17   for which protection is not warranted are not swept unjustifiably within the ambit of
18   this Order.
19            Mass, indiscriminate, or routinized designations are prohibited. If one party
20   believes that another party to this litigation has designated information for protection
21   that is not or should not qualify for protection under this order, both parties have an
22   obligation to attempt to resolve this dispute among themselves before bringing the
23   matter to the attention of the Court. Designations that are shown to be clearly
24   unjustified or that have been made for an improper purpose (e.g., to unnecessarily
25   encumber the case development process or to impose unnecessary expenses and
26   burdens on other parties) may expose the Designating Party to sanctions.
27   //
28   //
     {00640595 DOCX}                                  5
                                                            STIPULATED PROTECTIVE ORDER
                                                                    2:20-cv-10435-CAS-MRW
 1            If it comes to a Designating Party’s attention that information or items that it
 2   designated for protection do not qualify for protection, that Designating Party must
 3   promptly notify all other Parties that it is withdrawing the inapplicable designation.
 4            5.2      Manner and Timing of Designations. Except as otherwise provided in
 5   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
 6   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
 7   under this Order must be clearly so designated before the material is disclosed or
 8   produced.
 9            Designation in conformity with this Order requires:
10            (a) for information in documentary form (e.g., paper or electronic documents,
11   but excluding transcripts of depositions or other pretrial or trial proceedings), that the
12   Producing Party affix at a minimum, the legend “CONFIDENTIAL” (hereinafter
13   “CONFIDENTIAL legend”), to each page that contains protected material. If only a
14   portion or portions of the material on a page qualifies for protection, the Producing
15   Party also must clearly identify the protected portion(s) (e.g., by making appropriate
16   markings in the margins to the extent it is reasonably and feasible to do so).
17            A Party or Non-Party that makes original documents available for inspection
18   need not designate them for protection until after the inspecting Party has indicated
19   which documents it would like copied and produced. During the inspection and before
20   the designation, all of the material made available for inspection will be deemed
21   “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
22   copied and produced, the Producing Party must determine which documents, or
23   portions thereof, qualify for protection under this Order. Then, before producing the
24   specified documents, the Producing Party must affix the “CONFIDENTIAL legend”
25   to each page that contains Protected Material. If only a portion or portions of the
26   material on a page qualifies for protection, the Producing Party also must clearly
27   identify the protected portion(s) (e.g., by making appropriate markings in the
28   margins).
     {00640595 DOCX}                                 6
                                                           STIPULATED PROTECTIVE ORDER
                                                                   2:20-cv-10435-CAS-MRW
 1             (b) for testimony given in depositions that the Designating Party identify the
 2   Disclosure or Discovery Material on the record, before the close of the deposition all
 3   protected testimony.
 4             (c) for information produced in some form other than documentary and for any
 5   other tangible items, that the Producing Party affix in a prominent place on the
 6   exterior of the container or containers in which the information is stored the legend
 7   “CONFIDENTIAL.” If only a portion or portions of the information warrants
 8   protection, the Producing Party, to the extent practicable, will identify the protected
 9   portion(s).
10             5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent
11   failure to designate qualified information or items does not, standing alone, waive the
12   Designating Party’s right to secure protection under this Order for such material.
13   Upon timely correction of a designation, the Receiving Party must make reasonable
14   efforts to assure that the material is treated in accordance with the provisions of this
15   Order.
16   6.        CHALLENGING CONFIDENTIALITY DESIGNATIONS
17             6.1     Timing of Challenges. Any Party or Non-Party may challenge a
18   designation of confidentiality at any time that is consistent with the Court’s
19   Scheduling Order.
20             6.2     Meet and Confer. The Challenging Party will initiate the dispute
21   resolution process (and, if necessary, file a discovery motion) under Local Rule 37.1
22   et seq.
23             6.3     The burden of persuasion in any such challenge proceeding will be on the
24   Designating Party. Frivolous challenges, and those made for an improper purpose
25   (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
26   expose the Challenging Party to sanctions. Unless the Designating Party has waived
27   or withdrawn the confidentiality designation, all parties will continue to afford the
28
     {00640595 DOCX}                                  7
                                                             STIPULATED PROTECTIVE ORDER
                                                                    2:20-cv-10435-CAS-MRW
 1   material in question the level of protection to which it is entitled under the Producing
 2   Party’s designation until the Court rules on the challenge.
 3   7.       ACCESS TO AND USE OF PROTECTED MATERIAL
 4            7.1      Basic Principles. A Receiving Party may use Protected Material that is
 5   disclosed or produced by another Party or by a Non-Party in connection with this
 6   Action only for prosecuting, defending, or attempting to settle this Action. Such
 7   Protected Material may be disclosed only to the categories of persons and under the
 8   conditions described in this Order. When the Action has been terminated, a Receiving
 9   Party must comply with the provisions of section 13 below (FINAL DISPOSITION).
10            Protected Material must be stored and maintained by a Receiving Party at a
11   location and in a secure manner that ensures that access is limited to the persons
12   authorized under this Order.
13            7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless
14   otherwise ordered by the court or permitted in writing by the Designating Party, a
15   Receiving Party may disclose any information or item designated “CONFIDENTIAL”
16   only to:
17                  (a) the Receiving Party’s Outside Counsel of Record in this Action, as well
18   as employees of said Outside Counsel of Record to whom it is reasonably necessary to
19   disclose the information for this Action;
20                  (b) the officers, directors, and employees (including In-House Counsel) of
21   the Receiving Party to whom disclosure is reasonably necessary for this Action;
22                  (c) Experts (as defined in this Order) of the Receiving Party to whom
23   disclosure is reasonably necessary for this Action and who have signed the
24   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
25                  (d) the Court and its personnel;
26                  (e) court reporters and their staff;
27   //

28   //
     {00640595 DOCX}                                       8
                                                               STIPULATED PROTECTIVE ORDER
                                                                    2:20-cv-10435-CAS-MRW
 1                 (f) professional jury or trial consultants, mock jurors, and Professional
 2   Vendors to whom disclosure is reasonably necessary for this Action and who have
 3   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 4                 (g) the author or recipient of a document containing the information or a
 5   custodian or other person who otherwise possessed or knew the information;
 6                 (h) during their depositions, witnesses, and attorneys for witnesses, in the
 7   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
 8   requests that the witness sign the form attached as Exhibit A hereto; and (2) they will
 9   not be permitted to keep any confidential information unless they sign the
10   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise agreed
11   by the Designating Party or ordered by the court. Pages of transcribed deposition
12   testimony or exhibits to depositions that reveal Protected Material may be separately
13   bound by the court reporter and may not be disclosed to anyone except as permitted
14   under this Stipulated Protective Order; and
15                 (i) any mediator or settlement officer, and their supporting personnel,
16   mutually agreed upon by any of the parties engaged in settlement discussions.
17   8.       PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
18            IN OTHER LITIGATION
19            If a Party is served with a subpoena or a court order issued in other litigation
20   that compels disclosure of any information or items designated in this Action as
21   “CONFIDENTIAL,” that Party must:
22                 (a) promptly notify in writing the Designating Party. Such notification will
23   include a copy of the subpoena or court order;
24                 (b) promptly notify in writing the party who caused the subpoena or order to
25   issue in the other litigation that some or all of the material covered by the subpoena or
26   order is subject to this Protective Order. Such notification will include a copy of this
27   Stipulated Protective Order; and
28   //
     {00640595 DOCX}                                  9
                                                             STIPULATED PROTECTIVE ORDER
                                                                    2:20-cv-10435-CAS-MRW
 1                 (c) cooperate with respect to all reasonable procedures sought to be pursued
 2   by the Designating Party whose Protected Material may be affected.
 3            If the Designating Party timely seeks a protective order, the Party served with
 4   the subpoena or court order will not produce any information designated in this action
 5   as “CONFIDENTIAL” before a determination by the court from which the subpoena
 6   or order issued, unless the Party has obtained the Designating Party’s permission. The
 7   Designating Party will bear the burden and expense of seeking protection in that court
 8   of its confidential material and nothing in these provisions should be construed as
 9   authorizing or encouraging a Receiving Party in this Action to disobey a lawful
10   directive from another court.
11   9.       A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
12            PRODUCED IN THIS LITIGATION
13                 (a) The terms of this Order are applicable to information produced by a
14   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
15   produced by Non-Parties in connection with this litigation is protected by the
16   remedies and relief provided by this Order. Nothing in these provisions should be
17   construed as prohibiting a Non-Party from seeking additional protections.
18                 (b) In the event that a Party is required, by a valid discovery request, to
19   produce a Non-Party’s confidential information in its possession, and the Party is
20   subject to an agreement with the Non-Party not to produce the Non-Party’s
21   confidential information, then the Party will:
22                     (1) promptly notify in writing the Requesting Party and the Non-Party
23   that some or all of the information requested is subject to a confidentiality agreement
24   with a Non-Party;
25                     (2) promptly provide the Non-Party with a copy of the Stipulated
26   Protective Order in this Action, the relevant discovery request(s), and a reasonably
27   specific description of the information requested; and
28   //
     {00640595 DOCX}                                  10
                                                             STIPULATED PROTECTIVE ORDER
                                                                    2:20-cv-10435-CAS-MRW
 1                     (3) make the information requested available for inspection by the Non-
 2   Party, if requested.
 3                 (c) If the Non-Party fails to seek a protective order from this court within 14
 4   days of receiving the notice and accompanying information, the Receiving Party may
 5   produce the Non-Party’s confidential information responsive to the discovery request.
 6   If the Non-Party timely seeks a protective order, the Receiving Party will not produce
 7   any information in its possession or control that is subject to the confidentiality
 8   agreement with the Non-Party before a determination by the court. Absent a court
 9   order to the contrary, the Non-Party will bear the burden and expense of seeking
10   protection in this court of its Protected Material.
11   10.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
12            If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
13   Protected Material to any person or in any circumstance not authorized under this
14   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
15   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
16   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
17   persons to whom unauthorized disclosures were made of all the terms of this Order,
18   and (d) request such person or persons to execute the “Acknowledgment and
19   Agreement to Be Bound” that is attached hereto as Exhibit A.
20   11.      INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
21            PROTECTED MATERIAL
22            When a Producing Party gives notice to Receiving Parties that certain
23   inadvertently produced material is subject to a claim of privilege or other protection,
24   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
25   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
26   may be established in an e-discovery order that provides for production without prior
27   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
28   parties reach an agreement on the effect of disclosure of a communication or
     {00640595 DOCX}                                  11
                                                            STIPULATED PROTECTIVE ORDER
                                                                    2:20-cv-10435-CAS-MRW
 1   information covered by the attorney-client privilege or work product protection, the
 2   parties may incorporate their agreement in the stipulated protective order submitted to
 3   the court.
 4   12.      MISCELLANEOUS
 5            12.1 Right to Further Relief. Nothing in this Order abridges the right of any
 6   person to seek its modification by the Court in the future.
 7            12.2 Right to Assert Other Objections. By stipulating to the entry of this
 8   Protective Order no Party waives any right it otherwise would have to object to
 9   disclosing or producing any information or item on any ground not addressed in this
10   Stipulated Protective Order. Similarly, no Party waives any right to object on any
11   ground to use in evidence of any of the material covered by this Protective Order.
12            12.3 Filing Protected Material. A Party that seeks to file under seal any
13   Protected Material must comply with Civil Local Rule 79-5. Protected Material may
14   only be filed under seal pursuant to a court order authorizing the sealing of the
15   specific Protected Material at issue. If a Party's request to file Protected Material
16   under seal is denied by the court, then the Receiving Party may file the information in
17   the public record unless otherwise instructed by the court.
18   13.      FINAL DISPOSITION
19            After the final disposition of this Action, as defined in paragraph 4, within 60
20   days of a written request by the Designating Party, each Receiving Party must return
21   all Protected Material to the Producing Party or destroy such material. As used in this
22   subdivision, “all Protected Material” includes all copies, abstracts, compilations,
23   summaries, and any other format reproducing or capturing any of the Protected
24   Material. Whether the Protected Material is returned or destroyed, the Receiving
25   Party must submit a written certification to the Producing Party (and, if not the same
26   person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
27   (by category, where appropriate) all the Protected Material that was returned or
28   destroyed (a certification that all Protected Material received by that party was
     {00640595 DOCX}                                12
                                                           STIPULATED PROTECTIVE ORDER
                                                                   2:20-cv-10435-CAS-MRW
 1   returned or destroyed shall be sufficient) and (2) affirms that the Receiving Party has
 2   not retained any copies, abstracts, compilations, summaries or any other format
 3   reproducing or capturing any of the Protected Material. Notwithstanding this
 4   provision, Counsel are entitled to retain an archival copy of all pleadings, motion
 5   papers, trial, deposition, and hearing transcripts, legal memoranda, correspondence,
 6   deposition and trial exhibits, expert reports, attorney work product, and consultant and
 7   expert work product, even if such materials contain Protected Material. Any such
 8   archival copies that contain or constitute Protected Material remain subject to this
 9   Protective Order as set forth in Section 4.
10   14.      Any willful violation of this Order may be punished by civil or criminal
11   contempt proceedings, financial or evidentiary sanctions, reference to disciplinary
12   authorities, or other appropriate action at the discretion of the Court.
13   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
14

15
      Dated: May 18, 2021                       LURIE, ZEPEDA, SCHMALZ, HOGAN &
                                                MARTIN
16                                                 LAWRENCE J. IMEL
17
                                                By: /s/ Lawrence J. Imel
18                                                LAWRENCE J. IMEL
19                                                Attorneys for Plaintiff
                                                  Cornerstone OnDemand, Inc.
20

21    Dated: May 18, 2021                       By: /s/Nathan VanRyn
                                                  Nathan VanRyn
22                                                Attorneys for Defendant Knape & Vogt
23                                                Manufacturing Company

24   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
25

26          May 18, 2021
     DATED:_______________                         ______                    _____________
                                                   HON. MICHAEL R. WILNER
27                                                 United States Magistrate Judge
28
     {00640595 DOCX}                                13
                                                          STIPULATED PROTECTIVE ORDER
                                                                 2:20-cv-10435-CAS-MRW
 1                                        EXHIBIT A
 2                     ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3

 4            I, _____________________________ [full name], of _________________
 5   __________________________________________________________________[ful
 6   l address], declare under penalty of perjury that I have read and understand the
 7   Stipulated Protective Order that was issued by the United States District Court for the
 8   Central District of California on _____________ in the case of in the case of
 9   Cornerstone OnDemand, Inc. v. Knape & Vogt Manufacturing Company., Case No.
10   2:20-cv-10435-CAS-MRW. I agree to comply with and to be bound by all the terms
11   of this Stipulated Protective Order – incorporated herein by reference -- and I
12   understand and acknowledge that failure to so comply could expose me to sanctions
13   and punishment in the nature of contempt.
14

15   Printed name: _______________________________
16
17   Signature: __________________________________
18

19

20

21

22

23

24

25

26

27

28
     {00640595 DOCX}                             14
                                                        STIPULATED PROTECTIVE ORDER
                                                               2:20-cv-10435-CAS-MRW
 1                              CERTIFICATE OF SERVICE
 2            I hereby certify that a true and correct copy of STIPULATED PROTECTIVE
 3   ORDER was on May 18, 2021, served upon all counsel of record Electronically by the
 4   Court’s Case Management System and by placing a copy of the same in the United
 5   States Mail, postage prepaid, and sent to their last known address as follows as
 6   follows:
 7
              Paul A. Hoffman
 8            pahoffman@hoffmanlegal.net
 9            Sandra Becker-Zymet
              sbecker@hoffmanlegal.net
10            HOFFMAN LEGAL CORPORATION
11            27405 Puerta Real, Suite 250
              Mission Viejo, CA 92691
12

13            Nathan R. VanRyn
              Nathan.VanRyn@kv.com
14            2700 Oak Industrial Drive
15            Grand Rapids, MI 49505

16             Attorneys for Defendant
17             Knape & Vogt Manufacturing Company

18            Executed on May 18, 2021, at Los Angeles, California.
19
                                            By: /s/ Lawrence J. Imel
20                                                LAWRENCE J. IMEL
21                                                Attorneys for Plaintiff
                                                  Cornerstone OnDemand, Inc.
22

23

24

25

26

27

28
     {00640595 DOCX}                             15
                                                        STIPULATED PROTECTIVE ORDER
                                                               2:20-cv-10435-CAS-MRW
